                       Case 19-62491                       Doc 5              Filed 11/27/19 Entered 11/27/19 11:19:32                                                Desc Main
                                                                                Document     Page 1 of 11



Fill in this information to identify your case:


Debtor 1              Samuel Andrew Turner
                                                                                                                   Check if this is an amended plan, and list
                                                                                                                below the sections of the plan that have been
Debtor 2              Kimberly Nichole Turner
(spouse, if filing)
                                                                                                                changed.

U.S. Bankruptcy Court for the:              Western            District of:   Virginia
                                                                               (State)
Case Number                19-62491
(if known)



Official Form 113
CHAPTER 13 Plan                                                                                                                                              12/17.


Part 1:               Notices


 To Debtors:          This form sets out options that may be appropriate in some cases, but the presence of an option on the
                      form does not indicate that the option is appropriate in your circumstances or that it is permissible in
                      your judicial district. Plans that do not comply with local rules and judicial rulings may not be
                      confirmable.
                      In the following notice to creditors, you must check each box that applies.

To Creditors:         Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                      You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case.
                      If you do not have an attorney, you may wish to consult one.
                      If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file
                      an objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless
                      otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
                      notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
                      timely proof of claim in order to be paid under any plan.

                      The following matters may be of particular importance. Debtors must check one box on each line to state
                      whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
                      both boxes are checked, the provision will be ineffective if set out later in the plan.

       1.1            A limit on the amount of a secured claim, set out in Section 3.2, which
                      may result in a partial payment or no payment at all to the secured                  x      Included ☐ Not included
                      creditor
       1.2            Avoidance of a judicial lien or nonpossessory, nonpurchase-money                          Included ☒ Not included
                      security interest, set out in Section 3.4
       1.3            Nonstandard provisions, set out in Part 8                                             ☒    Included  Not included




Part 2:               Plan Payments and Length of Plan

         2.1          Debtor(s) will make regular payments to the trustee as follows:

                      $ 400 per Monthly for 60 months
                      [and $ ___________ per_______ for _____ months.] Insert additional lines if needed.


                      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent
                      necessary to make the payments to creditors specified in this plan.




Official Form 113                                                                                      Chapter 13 Plan                                                            Page 1
                    Case 19-62491                           Doc 5             Filed 11/27/19 Entered 11/27/19 11:19:32                                   Desc Main
                                                                                Document     Page 2 of 11


Debtor       Samuel Andrew Turner ; Kimberly Nichole Turner                        Case Number                                   19-62491




      2.2           Regular payments to the trustee will be made from future income in the following manner:

                Check all that apply:
                         Debtor(s) will make payments pursuant to a payroll deduction order.
                    x     Debtor(s) will make payments directly to the trustee.
                         Other (specify method of payment):____________________________.

      2.3           Income tax refunds.
                Check one.
                x Debtor(s) will retain any income tax refunds received during the plan term.
                o Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days
                of filing the return and will turn over to the trustee all income tax refunds received during the plan term.


                       Debtor(s) will treat income tax refunds as follows:



      2.4           Additional payments.

                Check one.
                x None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
                 Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the
                source, estimated amount, and date of each anticipated payment.



       2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is                                 $24,000.00

Part 3:         Treatment of Secured Claims

       3.1          Maintenance of payments and cure of default, if any.

                Check one.
                o None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.


                x The debtor(s) will maintain the current contractual installment payments on the secured claims listed below,
                with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                payments will be disbursed either by the trustee or directly by the debtor(s), as specified below. Any existing
                arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline
                under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment
                payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
                controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then,
                unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all
                secured claims based on that collateral will no longer be treated by the plan. The final column includes only
                payments disbursed by the trustee rather than by the debtor(s).

                                                                    Current
                                                                                     Amount of      Interest rate Monthly plan        Estimated total
                                                                  installment
                    Name of Creditor        Collateral                              arrearage (if   on arrearage payment on            payments by
                                                                   payment
                                                                                        any)           (if any)    arrearage              trustee
                                                              (including escrow)

                                                              $         628.00
                                                              Disbursed by:         $1,300 (See
                 Vanderbilt Mortgage      378 Stinnett Rd      Trustee (See       paragraph 8.1)
                                                                                                       0.00%           Prorata        $       1,300.00
                                                              paragraph 8.1)
                                                              x   Debtor(s)


                                                              Disbursed by:        (See paragraph
                                                               Trustee (See            8.1)
                                                              paragraph 8.1)
                                                               Debtor(s)




Official Form 113                                                                                              Chapter 13 Plan                                       Page 2
                    Case 19-62491                              Doc 5            Filed 11/27/19 Entered 11/27/19 11:19:32                                                                  Desc Main
                                                                                  Document     Page 3 of 11


Debtor       Samuel Andrew Turner ; Kimberly Nichole Turner                            Case Number                                   19-62491




       3.2      Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
                o       None. If “None ” is checked, the rest of § 3.2 need not be completed or reproduced.
                The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                x The debtor(s) request that the court determine the value of the secured claims listed below. For each non-
                governmental secured claim listed below, the debtor(s) state that the value of the secured claim should be as set out
                in the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise ordered
                by the court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules
                controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in
                full with interest at the rate stated below.

                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured
                claim under Part 5 of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the
                creditor’s allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless
                otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over
                any contrary amounts listed in this paragraph.

                    The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien
                on the property interest of the debtor(s) or the estate(s) until the earlier of:
                (a) payment of the underlying debt determined under nonbankruptcy law, or
                (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                                                                                                          Amount of                                         Monthly
                                                                                                                                                                     Estimated total of
                                          Estimated amount of                              Value of      claims senior Amount of                            payment
                    Name of Creditor                                   Collateral                                                           Interest rate                 monthly
                                          creditor's total claim                           Collateral    to creditor's secured claim                           to
                                                                                                                                                                         payments
                                                                                                             claim                                          Creditor

                                                                                                                                                            16.82/mos
                                                                       2000 Chevy                                                                           for 60
                        Loan Max          $               900.00                       $        870.00       N/A        $      870.00           6.00%       mos. (See   $     1,009.20
                                                                        Suburban
                                                                                                                                                            paragraph
                                                                                                                                                            8.1)

                                                                                                                                                             (See
                                                                                                                                                            paragraph
                                                                                                                                                            8.1)


      3.3           Secured claims excluded from 11 U.S.C. § 506.
                Check one.
                o None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                x         The claims listed below were either:
                         (1)           incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
                                       for the personal use of the debtor(s), or
                         (2)              incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                                   These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                                   the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                                   proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                                   the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                                   payments disbursed by the trustee rather than by the debtor(s).

                                                                                                                                          Estimated total payments
                    Name of creditor             Collateral        Amount of claim      Interest rate      Monthly plan payment
                                                                                                                                                 by trustee
                                                                                                          $33.48/ mos for 60 mos.(See
                                                                                                                       paragraph 8.1)
                      H&K Rentals               10x10 Shed         $        1,732.00        6.00%        Disbursed by:                $                     2,009.00
                                                                                                         x Trustee
                                                                                                          Debtor(s)
                                                                                                            $77.00/mos for 9 mos, then
                                                                                                          $154.48/mos for 59 mos.(See
                    Westlake Financial                                                                                 paragraph 8.1)
                                              2013 Ford Escape     $        8,569.00        6.00%                                     $                     9,807.32
                        Services                                                                         Disbursed by:
                                                                                                         x Trustee
                                                                                                          Debtor(s)
                                                                                                          $23.20/ mos for 60 mos.(See
                                                                                                                       paragraph 8.1)
                     Fast Auto Loans          1996 Ford F150       $        1,200.00        6.00%        Disbursed by:                $                     1,392.00
                                                                                                         x Trustee
                                                                                                          Debtor(s)




Official Form 113                                                                                                  Chapter 13 Plan                                                                    Page 3
                    Case 19-62491                        Doc 5               Filed 11/27/19 Entered 11/27/19 11:19:32                                                                Desc Main
                                                                               Document     Page 4 of 11


Debtor      Samuel Andrew Turner ; Kimberly Nichole Turner                         Case Number                                      19-62491




      3.4       Lien avoidance.
                Check one.
                x None. If "None " is checked, the rest of § 3.4 need not be completed or reproduced.
                The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
                 The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which
                the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
                securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
                amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
                amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. §
                522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.



                Information regarding judicial lien or                                                                                  Treatment of remaining
                                                             Calculation of lien avoidance
                security interest                                                                                                       secured claim

                                                             a. Amount of lien                                                             Amount of secured claim after
                Name of Creditor                                                                                                           avoidance (line a minus line f)

                                                             b. Amount of all other liens


                Collateral                                   c. Value of claimed exemptions         +                                      Interest rate (if applicable)


                                                             d. Total of adding lines a, b, and c       $                           -

                Lien Identification (such as
                judgment date, date of lien                  e. Value of debtor(s)’ interest in                                            Monthly payment on secured claim
                recording, book and page number)             property                               -



                Judgment date:

                Book and page number:                        f. Subtract line e from line d.            $                           -
                                                                                                                                         Estimated total payments on secured claim
                Date of lien recording:
                                                                    Extent of exemption impairment
                                                                          (Check applicable box):

                                                                                   Line f is equal to or greater than line a.
                                                                The entire lien is avoided. (Do not complete the next column.)

                                                                                   Line f is less than line a.
                                                                 A portion of the lien is avoided. (Complete the next column.)



      3.5           Surrender of collateral
                Check one.
                x None. If “None ” is checked, the rest of § 3.5 need not be completed or reproduced.
                 The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
                upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under §1301 be
                terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.


                                          Name of Creditor                                                            Collateral




Official Form 113                                                                                                 Chapter 13 Plan                                                                Page 4
                    Case 19-62491                             Doc 5               Filed 11/27/19 Entered 11/27/19 11:19:32                                                               Desc Main
                                                                                    Document     Page 5 of 11


Debtor      Samuel Andrew Turner ; Kimberly Nichole Turner                              Case Number                                     19-62491




Part 4:          Treatment of Fees and Priority Claims

      4.1             General
                Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
                postpetition interest.


      4.2             Trustee's fees
                 Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be                       10%           of plan payments; and
                during the plan term, they are estimated to total $  2,400.00

      4.3             Attorney's fees
                The balance of the fees owed to the attorney for the debtor(s) is estimated to be           $ 4,000.00 (See paragraph 8.1)


      4.4             Priority claims other than attorney’s fees and those treated in § 4.5.
                      Check one.
                                  None. If “None ” is checked, the rest of § 4.4 need not be completed or reproduced.
                                 ☒ The debtor(s) estimate the total amount of other priority claims to be $ 431.49

      4.5        Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
                      Check one.
                                 x None. If “None ” is checked, the rest of § 4.5 need not be completed or reproduced.
                                  The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is
                                 owed to a governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This
                                 plan provision requires that payments in § 2.1 be for a term of 60 months ; see 11 U.S.C. § 1322(a)(4).


                                                    Name of creditor                                                  Amount of claim to be paid




Part 5:          Treatment of Nonpriority Unsecured Claims



      5.1        Nonpriority unsecured claims not separately classified.
                    Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing the
                    largest payment will be effective. Check all that apply.

                      The sum of
            ☒              13%           of the total amount of these claims, an estimated payment of       $ 1,650.99
            ☒ The funds remaining after disbursements have been made to all other creditors provided for in this plan.

                    If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                    Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.




Official Form 113                                                                                                     Chapter 13 Plan                                                                Page 5
                    Case 19-62491                        Doc 5             Filed 11/27/19 Entered 11/27/19 11:19:32                                                        Desc Main
                                                                             Document     Page 6 of 11


Debtor       Samuel Andrew Turner ; Kimberly Nichole Turner                     Case Number                                19-62491




      5.2           Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
                            ☒ None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                             The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims
                            listed below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee
                            or directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and
                            disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).



                                                                                  Current installment         Amount of arrearage to be               Estimated total
                                     Name of creditor
                                                                                       payment                          paid                        payments by trustee



                                                                                Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)




                                                                                Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)



      5.3           Other separately classified nonpriority unsecured claims. Check one.
                            x None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
                             The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows


                                        Basis for separate classification and     Amount to be paid on the    Interest rate
                Name of Creditor                                                                                                      Estimated total amount of payments
                                                     treatment                            claim               (if applicable)


                                                (See Paragraph 8.1(G))



                                                (See Paragraph 8.1(G))




Part 6:         Executory Contracts and Unexpired Leases


       6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
                    contracts and unexpired leases are rejected. Check one.
                         o None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                         x Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                         below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes
                         only payments disbursed by the trustee rather than by the debtor(s).




Official Form 113                                                                                        Chapter 13 Plan                                                               Page 6
                    Case 19-62491                          Doc 5                Filed 11/27/19 Entered 11/27/19 11:19:32                                        Desc Main
                                                                                  Document     Page 7 of 11


Debtor       Samuel Andrew Turner ;Kimberly Nichole Turner                        Case Number                                19-62491




                                        Description of                               Amount of Treatment of arrearage
                                                                                                                                            Estimated total
              Name of creditor        leased property or Current installment payment arrearage (Refer to other plan section if
                                                                                                                                          payments by trustee
                                      executory contract                             to be paid         applicable)
                                                                $                        254.00      N/A                         N/A               N/A
                                                                Disbursed by:
                Hometown Rentals       Sofa set, Stove, Dryer
                                                                 Trustee
                                                                x Debtor(s)



                                                                Disbursed by:
                                                                 Trustee
                                                                 Debtor(s)




Part 7: Vesting of Property of the Estate


       7.1      Property of the estate will vest in the debtor(s) upon
                Check the applicable box:
                x plan confirmation.
                 entry of discharge.

                 other:



Part 8:         Nonstandard Plan Provisions


       8.1            Check “None” or List Nonstandard Plan Provisions

                 None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


             Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
             in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

             The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.


             A. Treatment and Payment of Claims:

                    • The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.

             B. Date Debtor(s) to Resume Regular Direct Payments to Creditors that are being Paid Arrearages by the Trustee under Paragraph 3.1
                and 6.1:


                                                                 Creditor                         Month Debtor to Resume Regular Direct Payments

                                                         Vanderbilt Mortgage                                         December 2019




Official Form 113                                                                                          Chapter 13 Plan                                                  Page 7
                    Case 19-62491                               Doc 5                 Filed 11/27/19 Entered 11/27/19 11:19:32                                                         Desc Main
                                                                                        Document     Page 8 of 11


Debtor      Samuel Andrew Turner ;Kimberly Nichole Turner                                     Case Number                                    19-62491




            C. Other:


                • NOTE REGARDING PART 3.5 (SURRENDER OF COLLATERAL): Any unsecured proof of claim for a claim of deficiency that
                results from the surrender and liquidation of collateral noted in Part 3.5 of this Plan must be filed by the earlier of the following or such claim
                shall be forever barred: (1) within 180 days of the date of the first confirmation order confirming a plan providing for the surrender of said
                collateral, (2) within the time period for the filing of an unsecured deficiency claim as established by any Order granting relief from the
                automatic stay with respect to said collateral. Said unsecured proof of claim for a deficiency must include appropriate documentation
                establishing that the collateral surrendered has been liquidated, and the proceeds applied, in accordance with applicable state law.




                • NOTE REGARDING PART 3.1: POST-PETITION MORTGAGE FEES: Any fees, expenses, or charges accruing on claims set forth
                in paragraph 3.1 or 8.1 of this Plan which are noticed to the debtor pursuant to Bankruptcy Rule 3002.1(c) shall not require modification of
                the debtor's plan to pay them. Instead, any such fees, expenses, or charges shall, if allowed, be payable by the debtor outside the Plan unless
                the debtor chooses to modify the plan to provide for them.



                • NOTE REGARDING PART 3.1: POST PETITION AUTO DRAFTS: Any bank or financial institution or lender to which the debtor
                has previously consented to auto draft payments from his or her bank account, is expressly authorized to keep such auto-draft in place and to
                deduct post-petition payments from the debtor's bank account if such payments are required to be paid directly by the debtor(s) under the
                terms of this plan. Such a deduction will not be viewed as a violation of the automatic stay. The automatic stay is modified to permit the
                noteholder or servicing agent on any secured debts being paid by the debtors to send the debtor payment coupons, payment statements or
                invoices, notices of late payment, notices of payment changes, notices of servicing transfers, or any other notice, other than a notice of
                acceleration or demand for payment of the entire balance, normally sent to customers in the ordinary course of business.




                • NOTE REGARDING PARTS 3.2 AND 3.3 [ADEQUATE PROTECTION PAYMENTS: The debtors propose to make adequate
                protection payments other than as provided in Local Rule 4001-2. Unless otherwise provided herein, the monthly payment amounts listed in
                Parts 3.2 and 3.3 of this Chapter 13 Plan will be paid as adequate protection beginning prior to confirmation to the holders of allowed secured
                claims.



                • NOTE REGARDING TREATMENT AND PAYMENT OF CLAIMS:
                --All creditors must timely file a proof of claim to receive any payment from the Trustee.
                --If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to confirmation of
                the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph does not limit the right of the
                creditor to enforce its lien, to the extent not avoided or provided for in this case, after the debtor(s) receive a discharge.
                --If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor will be treated as
                unsecured for purposes of distribution under the Plan.
                --The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.



            D. Debtor(s)' Attorney's Fees:

                Out of the total fee of $                  4,000.00 , the amount of          $       4,000.00 in Debtor(s)' attorney's fees shall be paid by the Chapter 13 Trustee,
                broken down as follows:

                                   (i) $                   4,000.00 : Fees to be approved, or already approved, by the Court at initial plan confirmation;

                                  (ii)                               : Additional pre-confirmation or post-confirmation fees already approved by the Court by separate order or in
                                          a previously confirmated modified plan;

                                  (iii)                              : Additional post-confirmation fees being sought in this modified plan, which fees will be approved when this
                                          plan is confirmed.


            E. Trustee to make contract payments and cure arrears, if any:

                ☒ N/A
                 Pursuant to Part 3.1, the Trustee shall pay the designated post-petition mortgage payments through the plan. These mortgage payments
                shall be classified and paid as follows:




Official Form 113                                                                                                          Chapter 13 Plan                                                         Page 8
                    Case 19-62491                       Doc 5            Filed 11/27/19 Entered 11/27/19 11:19:32                                                  Desc Main
                                                                           Document     Page 9 of 11


Debtor      Samuel Andrew Turner ; Kimberly Nichole Turner                     Case Number                            19-62491




                 (1)     Pre-petition Arrears: The prepetition arrears are $                 .
                 (2) GAP Payments: The first three post-petition mortgage payments shall be disbursed pro-rata by the Trustee as post-petition arrears,
                 including late fees, in the approximate amount of $__________, for the months of ______________ through and including _____________.


                 (3) Other Post-petition Arrears: The following additional post-petition default shall be cured and disbursed by the Trustee,
                 approximately, $_______________, for the months of __________ through and including ____________.
                 (4) Ongoing Payments: The regular post-petition mortgage payments shall be disbursed by the Trustee beginning with the mortgage payment
                 month of ______________, and continuing for approximately _____ months; the total number of such payments to be
                 made by the Trustee will usually equal the number of monthly plan payments being made by the Debtor(s) to the Trustee, unless the plan pays
                 off early.
                 (5) Disbursement of ongoing post-petition mortgage payments from the Chapter 13 Trustee may not begin until an allowed claim on behalf
                 of the mortgagee has been filed. At the completion of the term of the plan, it is predicted that the Debtor(s) shall resume monthly mortgage
                 payments directly pursuant to the terms of the mortgage contract beginning with the payment due in (month), (year).


            F. Student Loan IDR Plan Provisions
                  N/A
                 x Enrollment into Income Driven Repayment During Chapter 13 Plan

                 Eligibility to Enroll in IDR Plan During Bankruptcy. The Debtor shall not be disqualified due to this bankruptcy filing or the pending
                 bankruptcy case from participation in any income-driven repayment ("IDR") plan for student loan debt or any nonbankruptcy option for
                 getting out of default for which Debtor would otherwise be qualified. The Debtor shall request a plan modification upon any enrollment in an
                 IDR plan. In the absence of a plan modification, the plan provides for the Debtor's student loan debt under the applicable provisions of Part 5
                 or as otherwise stated in any nonstandard provisions in Part 8.


                 Dischargeability of Student Loan Debt. This plan does not provide for the discharge of any portion of the Debtor's federal student loan
                 debt(s) under title 11, but it does not preclude a determination of dischargeability in an adversary proceeding.


                 Waiver of Automatic Stay. The Debtor expressly waives the application of the automatic stay under §362(a) as to all communications
                 concerning enrollment or participation in an IDR plan as to all loan servicing and administrative actions concerning an IDR plan to the extent
                 necessary to effectuate this Chapter 13 plan.

            G.         Continuation of Existing Income Driven Repayment Agreements
                       N/A
                 ☒ Continuation of IDR Plan During Bankruptcy.
                 The plan provides in Paragraph 5 for the debtor to maintain income-driven repayment ("IDR") plan payments for student loan debt. The
                 Debtor shall not be disqualified due to this bankruptcy filing or the pending bankruptcy case from participation in any IDR plan for which
                 Debtor would otherwise be qualified.


                 Annual Certification and Payment Adjustment. The Debtor shall annually certify (or as otherwise required by the student loan lender or
                 servicer) the Debtor's income and family size to the extent required by the IDR plan.
                 Dischargeability of Student Loan Debt. This plan does not provide for the discharge of any portion of the Debtor's federal student loan
                 debt(s) under title 11, but it does not preclude a determination of dischargeability in an aversary proceeding.

                 Waiver of Automatic Stay. The Debtor expressly waives the application of the automatic stay under §362(a) as to all communications
                 concerning the IDR plan and as to all loan servicing and administrative actions concerning the IDR plan to the extent necessary to effectuate
                 this Chapter 13 plan.




Official Form 113                                                                                   Chapter 13 Plan                                                            Page 9
                    Case 19-62491                      Doc 5          Filed 11/27/19 Entered 11/27/19 11:19:32                                                Desc Main
                                                                       Document     Page 10 of 11



Debtor       Samuel Andrew Turner ; Kimberly Nichole Turner                Case Number                               19-62491




Part 9:         Signature(s):


       9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
             If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
             Debtor(s), if any, must sign below.



             X /s/Samuel Andrew Turner                                                   X /s/Kimberly Nichole Turner
               Signature of Debtor 1                                                       Signature of Debtor 2

                      Executed on       11/1/2019                                                       Executed on               11/1/2019
                                      MM/ DD/ YYYY                                                                              MM/ DD/ YYYY


             X /s/ Janice Hansen                                                    Date                 11/1/2019
                  Signature of Attorney for Debtor(s)                                                  MM/ DD/ YYYY



                By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also
                certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in
                Official Form 113, other than any nonstandard provisions included in Part 8.




Official Form 113                                                                                  Chapter 13 Plan                                                        Page 10
                    Case 19-62491                    Doc 5           Filed 11/27/19 Entered 11/27/19 11:19:32                           Desc Main
                                                                      Document     Page 11 of 11




            Exhibit: Total Amount of Estimated Trustee Payments
            The following are the estimated payments that the plan requires the trustee to disburse. If there is any
            difference between the amounts set out below and the actual plan terms, the plan terms control.


            a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                              $    1,300.00

            b. Modified secured claims (Part 3, Section 3.2 total)                                                      $    1,009.20

            c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                 $   13,208.32

            d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                       $        -

            e. Fees and priority claims (Part 4 total)                                                                  $    6,831.49

            f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                $    1,650.99

            g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                            $        -

            h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                       $        -

            i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                 $        -

            j. Nonstandard payments (Part 8, total)                                                                   + $        -


                Total of lines a through j                                                                              $   24,000.00




Official Form 113                                                                                   Chapter 13 Plan                                 Page 11
